DETAILED ACTION
1.	Receipt is acknowledged of Applicants’ claims/ remarks filed 3/24/2022 are acknowledged. 

  
INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.	Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

PRIORITY
4.	The instant application claims priority to IN201711004012 filed 2/3/2017. The priority application does not disclose the lamotrigine and a combination of the xanthan gum and the mixture of carboxymethyl cellulose and microcrystalline cellulose are present in less than 1:5 ratio and the pH of the reconstituted solution is from 4-8 and the reconstituted composition is free from microbial contamination for at least 20 days. The priority document also disclose suspending agent and not the combination of xanthan gum and mixture of carboxymethyl cellulose and microcrystalline cellulose. Page 11 discloses alternatively, synthetic agents may be used such as Avicel RC-591. As such the instant specification does not get the priority date of 2/3/2017.
Claim Rejections – pre-AIA  35 USC § 112-NEW MATTER

5.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4, 8 and 35-36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1,4,8 and 35-36 do not comply with the written description requirement and introduce new matter into the patent application.  
The claims have been amended to recite wherein the lamotrigine and a combination of the xanthan gum and the mixture of carboxymethyl cellulose and microcrystalline cellulose are present in less than 1:5 ratio. The only recitation in the specification of “ratio” is that xanthan gum and a mixture of carboxymethyl cellulose and microcrystalline cellulose are present in a ratio of 3:1 to 1:3 w/w. The specification does not give basis for all ranges such that lamotrigine and a combination of the xanthan gum and the mixture of carboxymethyl cellulose and microcrystalline cellulose are present in less than 1:5 ratio.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 35 recites a composition that consists of and include sucrose and monosodium dibasic phosphate, sorbitol and sodium saccharin and potassium sorbate, however, the claim depends from claim 1 and claim 1does not recite these and as such there is lack of antecedent basis for the claim. The same issue applies to claim 36 with regards to lack of antecedent basis.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5  is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0060237) in view of Maher (US 2017/0065671), Buehler et al. (EP 2046 291)  and Gilbert (WO 2016154313).	Lu et al. (US 2019/0060237) (hereinafter Lu et al.) disclose a powder formulation of lamotrigine for oral administration (abstract). The lamotrigine is present in amount of powder at 12.9 % (para 0090). Excipients are also included. The suspension are reconstituted in water (paras 0009, 0010, 0038, 0046, 0048, 0058, 0065 and claim 11). The composition is free of glidant. With regards to claim 3, while the composition remains free from microbial contamination for at least 20 days is not explicitly disclosed, the same structural properties are taught and thus the composition and its properties are inseparable. The compositions of Lu are liquid formulations and thus considered reconstituted. Lu et al. disclose thickening agents (xanthan gum), diluents (sucrose), preservatives (potassium sorbate), phosphate monohydrate (pH adjusting) and no glidants are disclosed (see specifically Example 1 and all Examples). Potassium sorbate is a preservative as well as antioxidant. The method in which the composition is prepared, e.g., by dry granulation, is given little patentable weight to the composition. The Examples of Lu disclose phosphate buffers. Lu et al. disclose inclusion of diluent which includes sucrose and the sucrose may be from 10-90% by weight (para 0057). Lu et al. disclose inclusion of buffering agents sodium dihydrogen phosphate which is also known as monobasic sodium phosphate  (para 0013). Table 1 discloses sodium dihydrate phosphate monohydrate. Lu discloses the amount of buffer is optimizable for adjusting the pH absent any evidence of criticality. Sorbitol (diluent) is taught to be from 10-90 % (para  0012). Lu et al. disclose the suspending agent include xanthan gum and can be from 0.1-10 % (para 0044). Lu et al. disclose in some embodiments, the formulation further contains a buffering agent including for example sodium citrate, citric acid, fumaric acid, tartaric acid, potassium citrate, sodium bicarbonate, potassium bicarbonate, sodium dihydrogen phosphate, disodium hydrogen phosphate, sodium hydroxide and potassium dihydrogen phosphate. The buffer concentration after reconstitution of the powder formulation into a suspension ranges from about 10 mM to about 200 mM, from about 10 mM to about 100 mM, or from about 10 mM to about 50 mM. Thus, the sodium dihydrogen phosphate can be adjusted and is a result effective variable where the result is buffering for the desired pH. In some embodiments, the formulation further comprises a diluent such as sucrose which is present form 10-90 % (para 0012). In some embodiments, the formulation further contains a sweetener which may be sucrose present from 0.5-90 % (para 0059). Sucrose is also disclosed as a diluent from 10-90 % (para 0012). Non-limiting examples include sucrose, glucose, sorbitol, sucralose, aspartame, saccharin sodium and any other pharmaceutically acceptable sweetener or combination thereof. The amount of the sweetener used in the powder for oral suspension compositions is typically in the range of from about 0.5% to about 90% w/w based on the total weight of the powder formulation (para 0059). 
 Lu et al. does expressly recite ranges where the lamotrigine is .01 w/w % to 10 w/w % and does not disclose xanthan gum from 0.13 to 1 w/w %. 
Lu exemplifies embodiments where the Lamotrigine is 12.97 w/w/ % (see Example Tables- Table 8). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). One skilled in the art would know to optimize the amount of drug (lamotrigine) based on the dosage desired. 
The amounts disclosed in Lu overlap with those instantly claimed. Lu discloses the suspending agent is preferably xanthan gum but can include combinations of gums such as xanthan gum and carboxymethyl cellulose (para 0053). Lu et al. disclose suspending agent can be present from 0.1-10 % (xanthan gum), thus taking into account the ratio 5:1 (lamotrigine/suspending agent), the amounts overlap with the recited claims. 0.1 % suspending agent to 0.5 % lamotrigine to 10 % suspending agent to 50 % lamotrigine. 
 Lu et al. disclose suspending agent present from less than about 1 % and less than about 0.5 % which are ranges that overlap with the recited 0.13 to 1 w/w (see para 0051). The suspending agent includes xanthan gum (para 0053). The sucrose is disclosed to be from 77.82 w/w %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Lu discloses combination of diluents which include sucrose and dextrose (para 0057). 
Lu et al. does not disclose suspension with viscosity of 700-1200 cps however, Maher (US 2017/0065671) (hereinafter Maher) recognizes that viscosity is a property of the suspension that imparts stability and helps to slow the sedimentation rate (para 0029). The viscosity of the suspension determines the pourable consistency. The suspension may have a viscosity in range of 20 cps to 500 cps or 500 cps to 1500 cps (para 0029). 
While the Examples of Lu et al. disclose a flavorant, this is optional as Lu et al. disclose “in some embodiments the formulation further contains a flavor”. Thus, not all require it. The instant specification also disclose flavorants are optional ingredients in the same manner (see Table 2 page 22). 
	Lu et al. disclose combination of suspending agents but does not disclose microcrystalline cellulose and carboxymethyl cellulose sodium blend at 0.5-0.7 w/w. 
	Buehler et al. (EP 2046 291) disclose microcrystalline cellulose and carboxymethyl cellulose sodium at 0.7 % (para 0075 table). The suspension are known in the art and can combine at least two structuring agents (para 0054). Useful structuring agents include xanthan gum (para 0056). In one particularly useful embodiment, the thickening component includes xanthan gum as a primary structuring agent and a co-processed combination of microcrystalline cellulose and carboxymethylcellulose (Avicel RC-591) as secondary structuring agent (para 0056). Xanthan gum is present from 0.14 %. Lu et al. disclosed suitable suspending agent include one or more such as xanthan gum and combinations of suspending agents. Paragraph 0063 of Buehler disclose 0.5- 1 % microcrystalline cellulose and carboxymethylcellulose and 0.1-0.2 % xanthan gum, sodium carboxymethylcellulose and combinations.  While the Example is a 5:1 ratio, paragraph 0063 disclose the amounts inclusive of 0.5 microcrystalline cellulose and carboxymethylcellulose to 0.2 xanthan gum which is ratio of 2.5 that overlaps. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
While Lamotrigine is not mentioned, Gilbert (WO 2016154313) disclose liquid oral pharmaceutical composition comprising lamotrigine and suspending systems that include Avicel RC-591 and xanthan gum combinations ( gum CP Kelco) (pages 2 and 1st and 2nd paragraph of page 11). Microcrystalline cellulose and carboxymethyl cellulose sodium are suspending agents (table 4). Gilbert et al. disclose Avicel RC-591 (suspending agent) (microcrystalline cellulose and carboxymethylcellulose sodium) with xanthan gum (protective colloid) (page 11 2nd-3rd full paragraphs). Suspending agent can include 0.5- 3 % and protective colloid is from 0.5-1 % in other words overlaps with a 1:1 ratio. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the Avicel RC-591 excipient as a secondary structuring agent of Lu et al. These suspending systems are known in the art and when introduced into appropriate aqueous environment, forms an ordered structure, believed to be stabilized by hydrogen bonding and molecular entanglement. Hydrocolloids are good type where fluid absorption occurs principally by swelling and enlargement of the structure (para 0055). 
 
RESPONSE TO ARGUMENTS
8.	Applicants argue that Lu does not qualify as prior art as many portions relied upon are not disclosed. Applicants argue that Lu does not disclose any ratio of lamotrigine and suspending agent. The sole example has lamotrigine 100 mg and 20 mg xanthan gum. 
	In response, the Examiner respectfully submits that this Example is a 1:5 ratio. The amount of suspending agent disclosed is from 0.1-10 % (para 0019 of the priority document). Therefore, the amounts of  0.5-10 % and 0.5-4 % is supported by the priority document range 0.1-10 % suspending agent. While the ratio is not explicitly discussed, the priority document shows a 1:5 ratio in the tables. Since a ratio lower than 1:5 is not disclosed the Lu reference is withdrawn. However, the limitation is regarded as new matter.
	Applicants argue the Office Action fails to address Applicants arguments that Lu fails to provide an enabling disclosure. 
In response, this argument was not found persuasive because the Examiner disagrees that Lu lacks an enabling disclosure because the suspending agents can be from 0.1-10 %  which is clearly taught to encompass xanthan gum. Applicants refer to prosecution of Lu where Lu admitted that xanthan gum cannot be used at 0.4 %. This resulted in a undesirable hydrate form. Although undesirable, disclosed embodiments are not a teaching away. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The declaration submitted in the Lu prosecution history on 11/11/2019 does not state that it is was the  0.4 % xanthan gm that led to a system where lamotrigine was substantially dissolved. It stated “a powder mixture prepared according to Example 13 of Pipkin (comprising lamotrigine, .4 % xanthan gum and sulfobutyl ether-beta-cyclodextrin) led to a system where lamotrigine was substantially dissolved. Pipkin thus is directed to an entirely different system and could not effectively prevent hydrate crystal formulation”. There is not evidence that the 0.4 % led to this effect but rather a statement that the entire composition of Pipkin is different from Lu. Lu does not provide a declaration showing that the use at 0.4 % xanthan gum in the compositions of Lu is not usable. Example 13 of pipkin is an entirely different composition than those of Lu. Even if this was to be a teaching of not using .4 % in Lu, which the Examiner does not agree it teaches, the Examiner maintains the position that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
CONCLUSION
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
10.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Examiner, Art Unit 1615